Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 4th day of November, 2003 but effective as of January 1,
2004, by and between SUSQUEHANNA BANCSHARES, INC., a Pennsylvania corporation
organized as a financial holding company under the Bank Holding Company Act of
1956, as amended (the “Company”), and VALLEY FORGE ASSET MANAGEMENT CORPORATION,
a Pennsylvania corporation, a wholly-owned subsidiary of the Company (“VFAM”),
on the one side, and BERNARD A. FRANCIS, JR., an adult individual (the
“Employee”), on the other side.

 

Background

 

Employee currently serves as one of the principal executive officers of VFAM.
The Company and VFAM desire to induce the Employee to remain in VFAM’s
employment, and the Employee hereby agrees to accept continuation of employment
with VFAM on the terms and subject to the conditions hereinafter set forth. As
additional consideration to induce the Employee to enter into this Agreement,
the Company and VFAM have offered the following benefits to the Employee: (1)
participation in the Company’s Supplemental Executive Retirement Plan, and (2)
the benefits described in subsection 10.5 of this Agreement in the event of
either an adverse change in the Employee’s circumstances or following a Change
in Control of the Company. The Company, VFAM and Employee all agree that these
benefits are all conditional on the Employee’s agreement to sign this Agreement.

 

1. Position. The Company hereby agrees to cause VFAM to continue the Employee’s
employment, VFAM hereby agrees to continue the Employee’s employment, and the
Employee hereby agrees to continue employment with VFAM, as one of the principal
executive officers of VFAM and Susquehanna Trust and Investment Co. (“STIC”)



--------------------------------------------------------------------------------

2. Duties.

 

2.1 The Employee agrees to assume such duties and responsibilities as may be
consistent with the position of President and Chief Executive Officer of VFAM,
and Chief Investment Officer of STIC, and as may be assigned to the Employee by
the Company, the Board of Directors of VFAM or by the by-laws of VFAM, from time
to time. No change in the duties of the Employee shall in any way diminish the
compensation payable to him pursuant to the provisions of paragraph 4 hereof.

 

2.2 The Employee agrees to devote his full time, skill, attention and energies,
and his best efforts to the performance of his duties under this Agreement
consistent with practices and policies established from time to time by the
Company and VFAM and shall not, during the term of this Agreement, engage in any
other business activity (including, without limitation, participation by the
Employee on any unaffiliated profit or non-profit board of directors) except:
(i) upon the prior written notice to and consent of VFAM’s Board of Directors,
or (ii) solely as an investor in real or personal property, the management of
which shall not detract from the performance of his duties hereunder; provided,
however, that the engagement by the Employee in any such business activity shall
at all times be in conformity with VFAM’s Code of Conduct, as the same may be
amended or supplemented from time to time. Notwithstanding anything herein to
the contrary, the Employee shall terminate any such activity upon reasonable
request by the Company.

 

3. Period of Employment. Unless terminated earlier pursuant to subparagraph 7.3,
10.1, 10.2, 10.3, 10.5 or 10.7 hereof, the period of employment (the “Period of
Employment”) shall be three (3) years from the date hereof or from the most
recent “Renewal Date” as



--------------------------------------------------------------------------------

hereinafter used. In each year here following, between the dates of January 1
and February 28 (the “Renewal Period”), the Company may renew in writing this
Agreement, making such adjustments to the compensation provisions set forth in
Section 4 hereof as the parties hereto may agree in writing. In the absence of
such written agreement between the parties, the Company will be deemed to have
not renewed this Agreement. As provided herein, the date on which written notice
of renewal is given the Employee, which shall be no later than seven (7)
business days following the last day of the Renewal Period, shall be the
“Renewal Date.”

 

4. Compensation. For all services rendered by the Employee under this Agreement,
the Company shall pay, or shall cause VFAM to pay, to the Employee compensation
as provided below:

 

4.1 Base Salary. Commencing on the date hereof and continuing for the next
twelve (12) months of employment hereunder, the Company shall pay, or shall
cause VFAM to pay, the Employee, in equal monthly installments, a minimum base
salary at the rate of $275,000.00 per year. In connection with the annual review
required by Section 4.3 hereof, the Employee’s base salary shall be reviewed and
in light of such review may be increased (but not decreased), taking into
account any change in the Employee’s responsibilities, performance of the
Employee and other pertinent factors. Payment of any increase in the Employee’s
base salary (if any) shall commence no later than July 1st of the year in which
the increase is granted.

 

4.2 Bonus Programs. The Company or VFAM may but shall not be required to pay to
the Employee semi-annual bonus compensation in such amount as may be determined
by the appropriate Board of Directors or its designee within guidelines
established by the Company. The Employee will also be eligible to receive bonus
payments under a new program that will be similar to the New Bonus Program
established in Section 3.04 of the Contingent Earnings Agreement.



--------------------------------------------------------------------------------

4.3 Annual Review. The determination of compensation payable by the Company or
VFAM hereunder shall be made by the Compensation Committee of the Company, or
its nominee, which shall perform an annual review of this Agreement, the
Employee’s performance with VFAM, and compensation payable hereunder. In such
annual review, the Compensation Committee shall consider the recommendations of
VFAM’s Board of Directors. The results of such review, including recommendation
as to salary adjustment and bonus, shall be reported to the Company and shall be
memorialized in the minutes of the meetings of VFAM’s Board of Directors or held
in a confidential file by the Company’s Human Resources Department.

 

4.4 VFAM Purchase Payments. The Employee will continue to be eligible for all
payments and other benefits to which he is entitled under the Stock Purchase
Agreement dated as of December 27, 1999 and related agreements, as amended,
including, without limitation, payments under the Contingent Earnings Agreement.

 

5. Employee Expenses. Subject to such general employee expense account policies
as the Company and VFAM may from time to time adopt, the Company, or VFAM, as
the case may be, will pay or reimburse the Employee upon presentation of
vouchers or invoices for reasonable expenses incurred by the Employee in the
performance of his duties in carrying out the terms and provisions of this
Agreement, including, without limitation, expenses for such items as
entertainment, travel, meals, hotel and similar items. In the event that any
reimbursed expenses are disallowed by the Internal Revenue Service as deductions
to the Company or VFAM, as the case may be, the Employee shall retain such
reimbursed expense amounts which the Employee shall treat and report as
additional compensation and which the Company or VFAM, as the case may be, shall
treat as deductible salary expense.



--------------------------------------------------------------------------------

VFAM also shall provide the Employee during his employment under this Agreement
with a car allowance of One Thousand Dollars ($1,000.00) per month. Such car
shall be used by the Employee in accordance with any and all general car
policy(ies) as the Company and VFAM may from time to time adopt.

 

6. Vacations. The Employee will be entitled to no less than five (5) weeks of
paid vacation annually, to be taken at times reasonably convenient to the
Company and VFAM.

 

7. Benefits.

 

7.1 The Employee shall be entitled to group term life insurance insuring the
Employee’s life during the term of employment, disability insurance coverage,
and accidental death and dismemberment benefits, including death benefit, in
such amounts and in such coverage as shall be consistent with the insurance
coverage programs available to other salaried employees of VFAM, as the same may
change from time to time. The Employee shall designate the beneficiary of such
policy and benefits.

 

7.2 The Employee shall be entitled to major medical and health insurance
coverage for the Employee and his immediate family on such terms, in such
amounts and in such coverage as shall be consistent with the insurance coverage
programs available to other salaried employees of VFAM generally, as the same
may change from time to time.

 

7.3 If the Employee becomes and continues to be permanently disabled, such
disability to be defined as the Employee’s inability, as a result of illness,
incapacity, disease or calamity to perform a substantial part of his reasonable
duties as set forth herein, with no reasonable expectation that the Employee
will be able to resume the performance of his reasonable duties, the Company
shall continue to pay, or shall cause VFAM to pay, to the



--------------------------------------------------------------------------------

Employee the base salary set forth in paragraph 4, above, and, except as
provided in the next sentence of this paragraph, all other benefits as set forth
in this Agreement for a period of no less than six (6) months following the
commencement of such permanent disability. Any provision of this Agreement
notwithstanding, the Employee shall be conclusively deemed to be permanently
disabled if he is physically or mentally unable to perform his duties or a
substantial part thereof for a period of six consecutive months. The Employee
shall have no right to earn any bonus compensation during such period of time.
Thereafter, if such permanent disability continues, this Agreement shall
terminate and the Company and VFAM (i) shall have no further obligation to the
Employee under this Agreement other than in connection with such benefits as may
be available under such disability insurance programs, and (ii) shall not be
obligated to provide or pay for any benefits under the programs or policies
listed in subparagraphs 7.1 and 7.2 above, except to the extent that any of the
benefits available under such programs or policies survive termination of the
Employee’s employment by their express terms, or as required by law, in which
event they shall continue only as required by their express terms or as required
by law, whichever is applicable..

 

7.4 To the extent such benefits are not specifically described or duplicated
hereinabove in this paragraph 7, the Employee shall also be entitled to
participate in any and all thrift, profit sharing, benefit and pension and
similar plans, now or hereafter maintained by the Company or VFAM and offered by
the Company or VFAM to its salaried, non-union employees generally; provided,
however, that if such participation in any such plan is determined by VFAM’s or
the Company’s Board of Directors, or any committee thereof, then the Employee
shall have no automatic entitlement to participate in the same.

 

8. Confidential Information. During the term of employment, and at any time



--------------------------------------------------------------------------------

thereafter, the Employee shall not, without the consent of a senior officer of
the Company, disclose to any person, firm or corporation (except, during the
term of his employment, to the extent necessary to perform his duties hereunder)
any customer lists, trade secrets, reports, correspondence, mailing lists,
manuals, price lists, employee lists, prospective employee lists, letters,
records or any other confidential information relating to the business of the
Company or VFAM or any Affiliate (as defined in subparagraph 17.2 hereof) of the
Company and shall not, without the consent of a senior officer of the Company,
deliver any oral address or speech or publish, or knowingly permit to be
published, any written matter in any way relating to confidential information
regarding the business of the Company or VFAM or any Affiliate of the Company.

 

9. Property Rights. The Employee agrees that all literary work, copyrightable
material or other proprietary information or materials developed by the Employee
during the term of this Agreement and relating to, or capable of being used or
adopted for use in, the business of the Company or VFAM shall inure to and be
the property of the Company or VFAM and must be promptly disclosed to the
Company or VFAM, as the case may be. Both during employment by the Company and
VFAM, and thereafter, the Employee shall, at the expense of the Company or VFAM,
as the case may be, execute such documents and do such things as the Company or
VFAM reasonably may request to enable the Company or VFAM or their nominee (i)
to apply for copyright or equivalent protection in the United States, Canada and
elsewhere for any literary work hereinabove referred in this paragraph, or (ii)
to be vested with any such copyright protection in the United States, Canada and
elsewhere.

 

10. Termination.

 

10.1 The Employee shall be deemed to have been given notice of termination



--------------------------------------------------------------------------------

(“Notice of Termination”) for purposes of this subsection 10.1 if this Agreement
is not renewed by the Company during the Renewal Period commencing next after a
Renewal Date (or after the first anniversary of this Agreement, if there is no
Renewal Date) and (i) the Employee elects in a writing delivered to the Company
within thirty (30) calendar days of the termination of the Renewal Period to
treat such failure to renew as Notice of Termination, effective as of the date
of delivery of such election to the Company, or (ii) if the Employee does not
exercise his rights under the immediately preceding clause, effective on the
last day of the twenty-fourth (24th) month following the most recent Renewal
Date.

 

Upon the effective date of a Notice of Termination under this subsection 10.1,
the Company may request the Employee to, and if requested, the Employee shall
continue to perform his duties as set forth in this Agreement for a period not
to exceed three (3) months from the effective date of Notice of Termination. In
addition to such period, the Employee shall be reasonably available for a period
of nine (9) additional months for advice and consultation as requested by the
Company or VFAM. The Employee shall be entitled to receive all salary, benefits
and such bonus for which the Employee is eligible for a period of twelve (12)
months following the effective date of Notice of Termination; provided, however,
that in the event the Employee obtains other employment in the twelve (12) month
period following the effective date of Notice of Termination, then the amount of
base salary due hereunder shall be decreased by the salary and benefits received
by the Employee attributable to other employment during such twelve (12) month
period.

 

10.2 This Agreement shall be terminated upon action of the Employee by not less
than two (2) months notice to the Company. The Employee agrees in the event of
termination under this subparagraph to cooperate, advise and consult the Company
as needed to



--------------------------------------------------------------------------------

assist in the transition of the Employee’s replacement during such two (2) month
period and thereafter for a period of four (4) months during reasonable times
and under reasonable circumstances.

 

10.3 Nothing in this Agreement shall be construed to prevent immediate
termination by the Company of the Employee’s employment under this Agreement for
cause, as determined by the Company’s Board of Directors, which shall include,
and be limited to: (a) the Employee’s personal dishonesty; (b) the Employee’s
incompetence; (c) the Employee’s willful misconduct; (d) the Employee’s breach
of fiduciary duty involving personal profit; (e) the Employee’s intentional
failure to perform stated duties; (f) the Employee’s willful violation of any
law, rule or regulation (other than traffic violations or similar offenses); (g)
the issuance of a final cease-and-desist order by a state or federal agency
having jurisdiction over the Company or VFAM or any entity which controls the
Company or VFAM to the extent such cease-and-desist order requires the
termination of the Employee; or (h) a material breach by the Employee of any
provision of this Agreement.

 

10.4 If this Agreement is terminated under subparagraphs 10.2 or 10.3 hereof,
the Company shall be obligated to pay the Employee his base salary to the date
of such termination, plus any accrued bonus. VFAM or the Company shall not be
obligated to provide or pay for any further benefits under the programs or
policies listed in Section 7 above except to the extent that any of the benefits
available under such programs or policies survive termination of the Employee’s
employment by their express terms, or as required by law (e.g., COBRA), in which
event they shall continue only as required by their express terms or as required
by law, whichever is applicable. The qualifying event under COBRA shall be the
date on which the Employee terminates employment or suffers a reduction of hours
that would otherwise cause him to lose coverage under the applicable group
health plan but for the extension of benefits hereunder.



--------------------------------------------------------------------------------

10.5 (a) In addition to termination under subparagraphs 10.1, 10.2 and 10.3
above, the Employee’s employment by the Company under this Agreement may be
terminated by the Company at any time without cause during the term provided in
this Employment Agreement or by the Employee within twelve (12) months following
the date of this Agreement if there occurs an adverse change in the Employee’s
circumstances within such twelve month period, other than an adverse change in
the Employee’s circumstances following a Change in Control. In any such event of
termination under this subparagraph 10.5(a), the Company shall pay to the
Employee in a lump sum an amount equal to the greater of the Employee’s then
current monthly salary rate or the rate of total compensation (as described in
paragraph 4 hereof) in effect prior to any reduction which led to the
termination times the number of months otherwise remaining in the Period of
Employment set forth in paragraph 3. The Company shall also provide the Employee
with the following, or the value thereof:

 

(1) in addition to the benefits provided under subparagraph 7.4 hereof, the
pension benefits which would have accrued had the Employee remained in the
employ of the Company for the remainder of the Period of Employment, which
benefits will be paid concurrently with the benefits which would otherwise have
been provided under such “plans”; and

 

(2) all other employee benefits to which the Employee would have been entitled
under paragraph 7 hereof if he had remained in the employ of the Company for the
remainder of the Period of Employment. However, to the extent that such employee
benefits are provided by insurance companies and other vendors not affiliated
with the Company, the



--------------------------------------------------------------------------------

obligation of the Company to provide such employee benefits shall not exceed
that to which the Employee would be entitled under the contacts in force between
the Company and such vendors at the time of the event of termination under this
subparagraph 10.5(a).

 

(b) The Employee may elect to terminate employment if, during the twelve (12)
month period following a Change in Control (as defined in subparagraph 17.2
below) there occurs an adverse change in the Employee’s circumstances. Such
election shall be made by not less than two (2) months advance notice to the
Company. Following such notice, the Company may, at its sole option, elect to
implement the Non-Compete Option described in paragraph 14 hereof by providing
notice of such election to Employee no later than the end of the two (2) month
notice period. If the company elects to implement the Non-Compete Option, the
Employee will be bound by the non-compete restrictions also described in
paragraph 14 hereof. All provisions of paragraph 14 shall apply, except that the
period during which the optional Non-Compete Payments may be made and during
which the corresponding non-compete restrictions will apply to the Employee
shall not exceed the then current Period of Employment. In the event of and in
consideration for all amounts and benefits payable hereunder by reason of a
Change in Control, the Employee acknowledges that the provisions of this
paragraph 10.5 and paragraph 14 hereof shall extend to any offices or facilities
of any business that becomes an affiliate of or successor to the Company on
account of such Change in Control.

 

10.6 (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (each such payment, a “Parachute Payment”), would constitute an
“excess parachute payment” within the meaning of Section 280G of the Internal
Revenue Code



--------------------------------------------------------------------------------

of 1986, as amended (the “Code”) (whether or not under an existing plan,
arrangement or other agreement) and would result in the imposition on the
Employee of an excise tax under Section 4999 of the Code, then, in addition to
any other benefits to which the Employee is entitled under this Agreement or
otherwise, the Employee shall be paid an amount in cash equal to the sum of the
excise taxes payable by the Employee by reason of receiving Parachute Payments
plus the amount necessary to place the Employee in the same after-tax position
(taking into account any and all applicable federal, state and local excise,
income or other taxes at the highest possible applicable rates on such Parachute
Payments (including, without limitation, any payments under this subparagraph
10.6(a)) as if no excise taxes had been imposed with respect to Parachute
Payments (the “Parachute Gross-up”). Any Parachute Gross-up otherwise required
by this subparagraph 10.6(a) shall not be made later than the time of the
corresponding payment or benefit hereunder giving rise to the underlying Section
4999 excise tax (to the extent such determination has been made prior to such
time), even if the payment of the excise tax is not required under the Code
until a later time. Any Parachute Gross-up otherwise required under this
subparagraph 10.6(a) shall be made whether or not there is a Change in Control,
whether or not payments or benefits are payable under this Agreement, whether or
not the payments or benefits giving rise to the Parachute Gross-up are made in
respect of a Change in Control and whether or not the Employee’s employment with
the Employer shall have been terminated.

 

(b) All determinations to be made under this subparagraph 10.6 shall be made by
the Company’s independent public accountant (the “Accounting Firm”), which firm
shall provide its determinations and any supporting calculations both to the
Company and the Employee within 10 days of his termination of employment.

 

(c) In the event the Internal Revenue Service notifies the Employee of an



--------------------------------------------------------------------------------

inquiry with respect to the applicability of Code §280G or Code §4999 to any
payment by the Company, or assessment of tax under Code §4999 with respect to
any payment by the Company, the Employee shall provide notice to the Company of
such inquiry or assessment within 10 days, and shall take no action with respect
to such inquiry or assessment until the Company has responded thereto (provided
such response is timely with respect to the inquiry or assessment). The Company
shall have the right to appoint an attorney or accountant to represent the
Employee with respect to such inquiry or assessment, and the Employee shall
fully cooperate with such representative as a condition of receiving a Parachute
Gross-up with respect to such inquiry or assessment.

 

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (i) and (ii) above, or of the
representative appointed pursuant to subsection (iii) above, shall be borne
solely by the Company.

 

10.7 Notwithstanding anything to the contrary set forth above, this Agreement
shall terminate immediately upon the close of business on the last business day
in the calendar year in which the Employee attains the age of 65. Upon such
termination, the Employee shall be entitled, to the extent he is covered by such
at the time, to all retirement, pension, insurance and other benefits available
to the Company’s employees.

 

10.8 Upon termination of employment hereunder, the Employee shall not malign,
criticize or otherwise disparage the Company, VFAM or their respective officers,
directors or Affiliates.

 

11. Records. Upon the termination of employment hereunder, the Employee shall
deliver to the Company and VFAM, as applicable, all correspondence, reports,
customer lists, office keys, manuals, advertising brochures, sample contracts,
price lists, employee lists, prospective employee lists, mailing lists, letters,
records and any and all other documents



--------------------------------------------------------------------------------

pertaining to or containing information relative to the business of the Company
or VFAM, and the Employee shall not remove any of such records either during the
course of employment or upon the termination thereof.

 

The Employee understands that in the event of a violation of the provisions of
this paragraph 11, the Company or VFAM, as the case may be, shall have the right
to seek injunctive relief, in addition to any other existing rights provided
herein or by operation of law, without the requirement of posting bond. The
remedies provided in this paragraph 11 shall be in addition to any legal or
equitable remedies existing between the Employee, VFAM and the Company, and
shall not be construed as a limitation upon, or as alternative or in lieu of,
such remedies.

 

12. Prohibited Assignment. The Employee shall have no right to exchange,
convert, encumber or dispose of the rights to receive the benefits or payments
under this Agreement, which payments, benefits and rights thereto are expressly
declared to be non-assignable and non-transferable.

 

13. Indemnification. To the extent permitted by law, the Company and VFAM shall
indemnify the Employee and hold him harmless from all liability and claims,
whether meritorious or not, including the cost of defense thereof (including
reasonable attorneys’ fees) which have arisen or accrued or which hereafter may
arise or accrue and are based upon any act or omission which the Employee has
taken or committed or hereafter may take or commit on behalf of or in connection
with the Company or VFAM in his official capacity, so long as the following
conditions are met with respect to such claim or liability: (a) if such action
was taken in the exercise of reasonable business judgment and was taken in an
area within the scope of responsibility of the Employee, or (b) if not within
the scope of the Employee’s responsibility, (i) at the time of such act or
omission the Board of Directors of the Company or VFAM had



--------------------------------------------------------------------------------

knowledge of the facts or circumstances pursuant to which such act was taken or
such omission occurred and (ii) no written objection to such act or omission was
duly made by the Board of Directors.

 

Actions taken by the Employee which are covered by this Agreement specifically
include (by way of illustration), but are not limited to, (a) the payment of any
salary, bonus or other compensation to any officer, director, or employee, (b)
the reimbursement or payment of any expenses incurred by any such officer,
director or employee, (c) the making or retention of any investments (including,
without limitation, loans) by the Company or VFAM, or (d) injury claims against
the Company, VFAM or the Employee based on negligence or other alleged tortious
actions and which arise in connection with the conduct of the Company’s or
VFAM’s business.

 

The Employee shall indemnify the Company and VFAM and hold each harmless from
all liability and claims, whether meritorious or not, including the cost of the
defense thereof (including reasonable attorneys’ fees) which have arisen or
accrued or which hereafter may arise or accrue and are based upon acts taken
without the consent or approval of the Board of Directors of the Company or VFAM
and which represent the Employee’s deliberate malfeasance or gross negligence.

 

14. Non-Competition.

 

14.1 (a) In the event the Employee elects to terminate employment pursuant to
subparagraph 10.2 hereof, the Company may, at its sole option, elect to
implement the Non-Compete Option, by providing notice of such election to
Employee no later than the end of the two (2) month notice period described in
Subparagraph 10.2 hereof.

 

(b) If the Company elects the Non-Compete Option, the Company will make
Non-Compete Payments to the Employee on a monthly basis for a period not to
exceed



--------------------------------------------------------------------------------

twelve (12) months following the effective date of the Employee’s termination
under Subparagraph 10.2 hereof. Each monthly Non-Compete Payment shall be
one-twelfth (1/12) of the Employee’s base salary and bonus (as described in
subparagraph 4 hereof) for the twelve (12) month period prior to the effective
date of the Employee’s termination under subparagraph 10.2 hereof. The Company
may, at its sole option, elect to stop making Non-Compete Payments at any time
during the twelve (12) month period.

 

(c) During each month that the Employee receives Non-Compete Payments, the
Employee will be subject to the following restrictions. The Employee will not
directly for himself or any third party, become engaged in any business or
activity which is directly in competition with any services or financial
products sold by, or any business or activity engaged in by, the Company or
VFAM, including, without limitation, any business or activity engaged in by any
federally or state chartered bank, savings bank, savings and loan association,
trust company and/or credit union, and/or any services or financial products
sold by such entities, including, without limitation, the taking and accepting
of deposits, the provision of trust services, the making of loans and/or the
extension of credit, brokering loans and/or leases, the provision of insurance,
and investment management, advisory or brokerage services, within a 25 mile
radius of any office or facility of the Company, VFAM or any of their
Affiliates. This provision shall not restrict the Employee from owning or
investing in publicly traded securities of financial institutions, so long as
his aggregate holdings in any financial institution do not exceed ten percent
(10%) of the outstanding capital stock of such institution.

 

(d) The Company’s obligation to make Non-Compete Payments shall be reduced by
any payments of salary, bonus or similar payments received by the Employee from
sources other than the Company, VFAM and their affiliates, and which relate to
the time periods



--------------------------------------------------------------------------------

fro which the Non-Compete Payments were made. The Employee agrees to reimburse
the Company for any Non-Compete Payments later determined to be eligible for
reduction. The Employee agrees to provide the Company with such financial
records as the Company may reasonably request to make such determinations,
including without limitation the Employee’s federal and state income tax
returns, as well as supporting schedules and records used to compute such
returns.

 

14.2 During the term of employment hereunder, and in the event the Employee’s
employment is terminated pursuant to subparagraph 10.3 hereof, then for a one
year period thereafter, the Employee will not directly for himself or any third
party, become engaged in any business or activity which is directly in
competition with any services or financial products sold by, or any business or
activity engaged in by, the Company or VFAM, including, without limitation, any
business or activity engaged in by any federally or state chartered bank,
savings bank, savings and loan association, trust company and/or credit union,
and/or any services or financial products sold by such entities, including,
without limitation, the taking and accepting of deposits, the provision of trust
services, the making of loans and/or the extension of credit, brokering loans
and/or leases, the provision of insurance, and investment management, advisory
or brokerage services, within a 25 mile radius of any office or facility of the
Company, VFAM or any of their Affiliates. This provision shall not restrict the
Employee from owning or investing in publicly traded securities of financial
institutions, so long as his aggregate holdings in any financial institution do
not exceed ten percent (10%) of the outstanding capital stock of such
institution.

 

14.3 During the period of employment hereunder, and for a period of two years
thereafter no matter the reason of termination, the Employee will not solicit
any person who was



--------------------------------------------------------------------------------

a customer of the Company or VFAM during the period of the Employee’s employment
hereunder, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company or VFAM, or
otherwise divert or attempt to divert any existing business of the Company or
VFAM within any area of 100 miles of any office or facility of the Company, VFAM
or any of their Affiliates.

 

14.4 The Employee will not, either during the period of employment hereunder or
for a period of two years thereafter directly for himself or any third party,
solicit, induce, recruit or cause another person in the employment of VFAM, the
Company or any of their Affiliates to terminate his employment for the purposes
of joining, associating, or becoming employed with any business or activity
which is in competition with any services or financial products sold, or any
business or activity engaged in, by Company or VFAM.

 

14.5 The Employee understands that in the event of a violation of any provision
of this Agreement, the Company or VFAM shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The remedies
provided in this section shall be in addition to any legal or equitable remedies
existing at law or provided for in any other agreement between the Employee,
VFAM or the Company, and shall not be construed as a limitation upon, or as an
alternative or in lieu of, any such remedies. If any provisions of this Section
shall be determined by a court of competent jurisdiction to be unenforceable in
part by reason of it being too great a period of time or covering too great a
geographical area, it shall be in full force and effect as to that period of
time or geographical area determined to be reasonable by the court.

 

15. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the Employee’s obligations under paragraphs 8 and 9 of this
Agreement will continue despite the expiration of the term of this Agreement or
its termination.



--------------------------------------------------------------------------------

16. Preemptive Considerations. Notwithstanding anything to the contrary set
forth herein:

 

16.1 If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of VFAM or the Company’s affairs as a result of an
action by a regulator with supervisory authority over VFAM or the Company, the
Company’s and the Bank’s obligations under this Agreement shall be suspended as
of the date of service unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, the Company may in its discretion (i) pay the
Employee all or part of the compensation withheld while this Agreement’s
obligations were suspended, and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.

 

16.2 If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s or the Company’s affairs as a result of an action
by a regulator with supervisory authority over VFAM or the Company, all
obligations of the Bank and the Company under the contract shall terminate as of
the effective date of the order, but vested rights of the parties shall not be
affected.

 

17. Miscellaneous.

 

17.1 Assignment. This Agreement (including, without limitation, paragraph 14
hereof relating to non-competition) shall be binding upon the parties hereto,
the heirs and legal representatives of the Employee and the successors and
assigns of VFAM and the Company.

 

17.2 Definitions. The term “Company” shall mean the Company as hereinbefore
defined or any entity succeeding to substantially all of the assets and business
of the Company. The term “VFAM” shall mean VFAM as hereinbefore defined or any
entity



--------------------------------------------------------------------------------

succeeding to substantially all of the assets and business of VFAM. The term
“Affiliate” shall mean with respect to VFAM and the Company, persons or entities
controlling, controlled by or under common control with VFAM or the Company. The
terms “Non-Compete Option” and “Non-Compete Payments” shall have the meaning and
effect described in section 14.1 hereof. For purposes of this Agreement, “an
adverse change in the Employee’s circumstances” shall include and be limited to
(A) a significant change in the nature or scope of the Employee’s duties as set
forth in the first sentence of paragraph 2 hereof such that the Employee has
been reduced to a position of materially lesser authority, status or
responsibility (provided, however, for purposes of this subparagraph, in
circumstances not involving a Change in Control, so long as the Employee remains
the chief executive officer of VFAM, an adverse change in circumstance shall not
be deemed to have occurred), or the time required to be spent by the Employee 60
miles or more beyond the Company’s geographic market area shall be increased
without the Employee’s consent by more than twenty percent (20%), increased
against the average of the two (2) preceding years, or (B) a reduction in the
Employee’s base compensation or (C) any other material and willful breach by the
Company or VFAM of any other provision of this Agreement. As used herein, a
“Change of Control” shall be deemed to have occurred upon the happening of any
one or more of the following occurrences, if prior thereto, the happening of
such occurrence has not received the approval of a majority of the disinterested
members of the Board of Directors of VFAM and/or the Company, as applicable:

 

(a) A liquidation or dissolution of VFAM and/or the Company (excluding transfers
to subsidiaries) or the sale of all or substantially all of VFAM’s and/or the
Company’s assets occurs;

 

(b) As a result of a tender offer, stock purchase, other stock acquisition,



--------------------------------------------------------------------------------

merger, consolidation, recapitalization, reverse split or sale or transfer of
assets, any person or group (as such terms are used in and under Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange
Act”)) becomes the beneficial owner (as defined in Rule 13-d under the Exchange
Act), directly or indirectly, of securities of VFAM and/or the Company
representing more than 20% of the common stock of VFAM and/or the Company or the
combined voting power of VFAM’s and/or the Company’s then outstanding
securities; provided, however, that for purposes of this subsection 11(b), a
person or group shall not include VFAM and/or the Company or any Affiliate or
any employee benefit plan (or related trust) sponsored or maintained by VFAM
and/or the Company or any Affiliate thereof;

 

(c) If at least a majority of the Board of Directors of VFAM and/or the Company
at any time does not consist of individuals who were elected, or nominated for
election, by directors in office at the time of such election or nomination; or

 

(d) VFAM and/or the Company merges or consolidates with any other corporation
(other than an Affiliate) and is not the surviving corporation (or survives only
as a subsidiary of another corporation other than an Affiliate).

 

17.3 Notices. Any notice required, permitted or intended to be given under this
Agreement shall be in writing and shall be deemed to have been given only if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the appropriate address shown below, or such
revised address as is delivered to the other party by the same means; except as
provided in subparagraph 10.3 hereinabove with regard to constructive notice.



--------------------------------------------------------------------------------

(a) Notices to the Company or to VFAM shall be sent to:

 

Susquehanna Bancshares

 

Attn. Chief Executive Officer

 

26 North Cedar Street

 

P.O. Box 1000

 

Lititz, PA 17543-7000

 

(b) Notices to the Employee shall be sent to:

 

Bernard A. Francis, Jr.

 

P.O. Box 837

 

Valley Forge, PA 19482

 

17.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties.

 

17.5 Construction. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.

 

17.6 Section Headings. The section headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

    

SUSQUEHANNA BANCSHARES, INC.

Attest: /s/ Lisa M. Cavage

--------------------------------------------------------------------------------

  

By: /s/ William J. Reuter

--------------------------------------------------------------------------------

Name: Lisa M. Cavage

  

Name: William J. Reuter

Title: Secretary

  

Title: Chairman, President and CEO

VALLEY FORGE ASSET MANAGEMENT CORPORATION

Attest: /s/ Donald L. Born

--------------------------------------------------------------------------------

  

By: /s/ Frank C. Corace

--------------------------------------------------------------------------------

Name: Donald L. Born

  

Name: Frank C. Corace

Title: Director/V.P.

  

Title: Director/Vice President

Witness:

    

/s/ Kathryn L. McCready

--------------------------------------------------------------------------------

  

/s/ Bernard A. Francis, Jr.                                        
                (Seal)

--------------------------------------------------------------------------------

Name: Kathryn L. McCready

  

Bernard A. Francis, Jr.